EXHIBIT 10.7

ICAGEN, INC.

Summary of 2008 Bonus Targets

Executive Officer 2008 Bonus Targets

 

Executive Officer

  

Bonus Targets for 2008

P. Kay Wagoner, Ph.D., Chief Executive Officer and President

   Up to 50% of base salary

Richard D. Katz, M.D., Senior Vice President, Finance and Corporate Development,
Chief Financial Officer and Treasurer

   Up to 40% of base salary

Edward P. Gray, J.D., Senior Vice President, Intellectual Property, Chief Patent
Counsel and Secretary

   Up to 40% of base salary

Seth V. Hetherington, Senior Vice President, Clinical and Regulatory Affairs

   Up to 40% of base salary

Target bonuses for Dr. Wagoner, Dr. Katz, Mr. Gray and Dr. Hetherington for 2008
will be based on the achievement of specified corporate performance objectives.
The corporate performance objectives include progression of research,
preclinical and clinical development programs; increasing awareness of Icagen
within the investment community; achievement of corporate and business
development objectives; timely, effective and efficient completion of public
company reporting obligations; completing and maintaining policies and
procedures for internal controls and compliance obligations; and further
developing the Company’s intellectual property, technology portfolio, advisory
panel and publication strategy in order to retain and build value.